Citation Nr: 0928735	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  03-37 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic 
gastrointestinal disorder to include ulcers.

2.  Entitlement to service connection for a chronic allergic 
disorder.

3.  Entitlement to service connection for a chronic skin 
disorder to include a rash claimed as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1979 to 
December 1992 and had additional duty with the United States 
Air Force Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
RO in Waco, Texas, which, in pertinent part, denied service 
connection for a chronic gastrointestinal disability, chronic 
allergies and a chronic skin disorder.  

The appellant testified before the undersigned at a September 
2006 hearing at the RO.  A transcript has been associated 
with the file.

The Board remanded this case in December 2006.  It returns 
now for appellate consideration.

The issue of service connection for a chronic 
gastrointestinal disorder to include ulcers is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  The appellant has a current diagnosis of seasonal 
allergies.

2.  The appellant does not have a currently diagnosed chronic 
skin disability other than pseudofolliculitis barbae.




CONCLUSIONS OF LAW

1.  The appellant's seasonal allergies are not a chronic 
disability, incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.380 (2008).

2.  A chronic skin disability, other than pseudofolliculitis 
barbae, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in February 2002 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  This notice did not include the degree 
of disability or effective date elements of Dingess.  Such 
notice was eventually provided in March 2006.  Since the 
Board has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records, 
including those from his Reserve service, and VA medical 
records are in the file.  Private medical records identified 
by the appellant have been obtained, to the extent possible.  
The appellant has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed for the 
chronic allergies claim because the condition cannot be 
service connected.  As will be discussed, the appellant was 
treated in service and currently for seasonal allergies.  As 
a matter of law, seasonal allergies are considered acute 
disorders, healing without residuals.  See 38 C.F.R. § 3.380 
(2008).  Service connection is available for chronic 
disorders, not acute.  38 C.F.R. § 3.303 (2008).  As seasonal 
allergies do not fall within the category of conditions that 
may be service connected, an examination cannot assist the 
appellant in substantiating this claim.

The appellant was provided with two skin examinations, in 
September 2002 and January 2004.  The appellant has not 
provided a description of the skin disorder beyond vague 
complaints related to the arms, legs and back.  The appellant 
has been service connected for pseudofolliculitis barbae.  No 
other skin disorder was found on either examination.  The 
appellant's VA treatment records and service treatment 
records reflect treatment of the skin in the 1980's until 
1990.  There is no indication that the appellant has a 
disability of skin disorder other than pseudofolliculitis 
barbae since that time.  As the examinations are current, 
thorough and supported by recent VA treatment records, the 
Board finds that the preponderance of the medical evidence is 
against a current diagnosis of the claimed disorder.  An 
examination is not required.  See McLendon, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (2007).

II. Service Connection

The appellant contends that he has chronic allergies, and a 
chronic skin disorder as a result of service.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted for any of these conditions.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

a. Chronic Allergies

Specific regulations govern service connection for allergic 
disability.  Under 38 C.F.R. § 3.380, diseases of allergic 
etiology, including bronchial asthma and urticaria, may not 
be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.

The Board has reviewed the appellant's VA treatment records, 
which indicate that he has an ongoing diagnosis of seasonal 
allergies.  There is no indication that the disorder for 
which he seeks service connection is different or distinct 
from seasonal allergies.  The appellant's seasonal allergies 
are considered acute.  See id.  As noted in 38 C.F.R. 
§ 3.303, service connection is available only for chronic, as 
opposed to acute, disabilities.  The appellant's allergies 
fall outside the scope of 38 C.F.R. § 3.303.  Service 
connection is not warranted.  38 C.F.R. § 3.303.  

The Board is aware that the appellant sought treatment for 
allergies during service, in July 1982, and March and June 
1987.  The discovery of seasonal allergies during service is 
not enough to make them more than a series of acute episodes.  
Service connection is simply unavailable.

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the allergies 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Chronic Skin Disorder

The appellant also contends that he has a chronic skin 
disorder, to include a rash, as a result of service, 
including service in Southwest Asia during the first Persian 
Gulf War.  For the reasons that follow, the Board concludes 
that service connection is not warranted.

The appellant had treatment for a variety of skin complaints 
during service.  The appellant was treated for urticaria in 
July 1982, lichen spinulosis in August 1984, tinea in October 
1989, an erythematous rash in April 1989 and a rash in May 
1990.  There is no evidence that these other skin complaints 
recurred or were chronic.  They do not reappear at any point 
in the appellant's medical history.  In addition there was 
treatment for pseudofolliculitis barbae, which has already 
been service connected.  

The appellant claims a skin condition as a result of service 
in Southwest Asia during the first Persian Gulf War.  Service 
connection may be established for a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead resulted from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1).  Regardless of 
the particulars of service, the skin condition must be 
identifiable and present on examination. 

The appellant was provided with two skin examinations, in 
September 2002 and January 2004.  The appellant has not 
provided a description of the skin disorder beyond vague 
complaints related to the arms, legs and back.  He has 
provided no other evidence that the current skin condition 
exists.  His Notice of Disagreement and Form 9 argue merely 
that the skin condition is present and painful.  There is no 
description.

The appellant also stated in his December 2003 Form 9 that 
the evidence of the "rash," as he called it, was present in 
his service records and in his civilian records.  The Board 
acknowledges that the appellant is competent to give evidence 
about what he experienced; for example, he is competent to 
report that he experiences certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  The only rash 
treatment was in May 1990, and the condition did not recur.  
The other identified skin disorders did not reappear.  The 
appellant's 1994 and 1997 periodic examinations for the 
Reserves found no skin disabilities and he denied having 
ongoing skin problems at those examinations.  The appellant's 
statements are contradicted by his own reports in 1994 and 
1997.  These statements sever continuity.  

To the extent that the appellant argues he has an undiagnosed 
illness resulting in a skin condition, the rash appeared 
before the beginning of the Persian Gulf War, August 2, 1990.  
See 38 C.F.R. § 3.2 (2008).  An undiagnosed illness must 
appear after service in the Gulf.  38 C.F.R. § 3.317 (2008).  
To the extent that he argues such entitlement for a condition 
that appeared before he went to the Gulf, that argument must 
fail.  

The Board finds that the preponderance of the evidence is 
against a finding of a current skin disability.  The 
appellant had treatment in service for a variety of skin 
conditions that appeared only once.  He denied skin problems 
in 1994 and 1997.  His VA treatment records and service 
treatment records do not show a current skin disorder beyond 
pseudofolliculitis barbae.  No such disorder was found on 
examinations in 2002 and 2004.  The Board finds that the 
appellant does not have a current skin disability other than 
pseudofolliculitis barbae.  Service connection is not 
warranted, regardless of basis.  See Hickson, supra; see also 
38 C.F.R. § 3.317, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the skin 
disability claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a chronic allergic 
disorder is denied.

Entitlement to service connection for a chronic skin disorder 
to include a rash claimed as due to an undiagnosed illness is 
denied.


REMAND

The Board must remand the gastrointestinal claim for a VA 
examination and opinion.

The appellant argues that he has a gastrointestinal disorder, 
claimed as ulcers, as a result of service.  He points to 
inservice treatment as the cause.  He has stated that he had 
ulcers during service and that this is the same disability.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The appellant's service treatment records show that he was 
treated in 1987 and 1988 for stomach complaints.  In December 
1985, February 1986, June, July and August 1987, and February 
1988, the appellant was treated for bouts of gastroenteritis, 
which eventually resolved.  The June 1987 treatment record 
questions whether the appellant had gastroenteritis or an 
ulcer.  An upper gastrointestinal series and a gall bladder 
ultrasound were ordered.  The July 1987 records indicate that 
both tests were negative.  The appellant's diagnosis was 
confirmed as gastroenteritis.  

The appellant has submitted 1999 private treatment records 
which show that he has healed ulcers of the esophagus and 
reflux disease.  

The appellant's ongoing gastrointestinal complaints have been 
variously diagnosed. 
The appellant's medical records indicate a current diagnosis 
of healed ulcers of the esophagus and reflux disease.  The 
appellant's service treatment records show that he had 
treatment for gastroenteritis in 1985 to 1988.  The appellant 
currently claims the healed ulcers of the esophagus and 
reflux disease as a result of this gastroenteritis.  The 
appellant was not provided a VA examination pursuant to his 
claims.  The Board concludes that an examination is warranted 
pursuant to VA's duty to assist.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA 
examination to determine whether the 
appellant's current healed ulcers and 
reflux disorder are as likely as not 
etiologically related to the inservice 
gastroenteritis complaints noted from 1985 
to 1988.  The entire claims folder and a 
copy of this REMAND must be made available 
to the physician.  All indicated studies 
should be conducted, and the results 
reviewed before the final opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiners should provide a 
complete rationale for any opinion 
provided.

2.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


